DETAILED ACTION
This action is in response to the application filed 4 December 2020, claiming benefit back to 8 June 2018.
	Claims 19 – 36 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 – 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	It has been held that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. (See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116). Further, it has been held that a showing of possession alone does not cure the lack of a written description.  An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)).

	In respect to claim 19, the claim recites the limitations “wherein at least one of the mobile vehicles is configured as a mobile measurement vehicle comprising at least one spatial measurement sensor unit, which mobile measurement vehicle is configured to autonomously navigate to a location in the smart factory environment and to establish a temporary instance of a local spatial reference cell in the smart factory environment, the temporary instance of the spatial reference cell comprising the work piece and at least one of the mobile vehicles and is established with data from the at least one spatial measurement sensor unit, wherein the temporary instance of the spatial reference cell is established temporarily for a limited time of a duration of a current task that has to be established at the work piece, and  wherein the temporary instance of the spatial reference cell is established according to individual spatial requirements derived from the current task that has to be established”; however Applicant’s specification fails to provide any description of how the temporary instance of a local spatial reference cell in the smart factory environment is determined, or how the temporary instance of the spatial reference cell is established according to individual spatial requirements derived from the current task that has to be established is determined.  Turning to Applicant’s specification at 	page 7, line 24 – page 8, line 30: 
	At least one mobile vehicle is configured as a mobile measurement vehicle comprising at least one spatial measurement sensor unit. This mobile measurement vehicle is according to the invention configured to establish a temporary instance of a local spatial reference cell, which temporary instance of the spatial reference cell is established with data from the at least one spatial measurement sensor unit. This temporary instance of a local spatial reference cell can in particular be configured to establish a spatial reference frame for those of the mobile vehicles involved in the current task to be dimensionally referenced with respect to each other and/or with respect to portions of the manufacturing environment involved in the current task in particular at least in those dimensions  and/ or accuracies which are required by the current task. The temporary instance of the spatial reference cell is therein established temporarily for a limited time of a duration of a current task that has to be established at the work piece. Preferably, the temporary instance of the spatial reference cell can only involve those mobile vehicles, work piece and/or objects which are mandatory required for the current task. The temporary instance of the spatial reference cell is established according to individual requirements of the current task that has to be established. Therein, the individual requirements of the current task can in particular be individual spatial or dimensional requirements that are explicitly comprised or implicitly derived from the current task by the edge computation unit. In particular, the temporary instance of the spatial reference cell can be automatically established based on capabilities of the mobile measurement vehicle, wherein the capabilities can be derived by a self-awareness and/or a self-reflection of the mobile measurement vehicle. Such self-awareness and/or a self-reflection can comprises a list of parameters of capabilities or functionalities of the mobile vehicle at which the edge computation unit 
See also page 10, line 29 – page 11, line 12: 
“In the system, at least one of the mobile vehicles is configured as a mobile measurement vehicle comprising at least one spatial measurement sensor unit, which mobile measurement vehicle is configured to establish a temporary instance of a local spatial reference cell for a subset of at least one of the multiple mobile vehicles and the work piece, which temporary instance of the spatial reference cell is established with data from the at least one spatial measurement sensor unit. The temporary instance of the spatial reference cell is established temporarily for a limited time of a duration of a current task that has to be established by the subset of mobile vehicles at the work piece and the temporary instance of the spatial reference cell is established according to individual requirements of the current task that has to be established by the subset of mobile vehicles”.

	Applicant’s specification merely states the invention can establish a temporary instance of a local spatial reference cell for those of the mobile vehicles involved in the current task to be dimensionally referenced with respect to each other and/or with respect to portions of the manufacturing environment involved in the current task, but there is no description of how it is done; there are no words, structures, figures, diagrams, and formulas that actually describe the inventions.  Applicant’s specification merely states that if one were to make the invention, that it can perform this functionality.  While page 21, lines 16 – page 22, line 27 recites a list of features that could be a part of smart factory, such as “ cloud services, edge services, fog services, frontier services, configuration and orchestration interfaces, domain, situation and context 10 awareness systems, artificial intelligence frameworks and services, machine learning frameworks and services, machine control systems, workflow management systems, data management systems, analytics systems, smart factory frameworks, etc.”, there is no description of how these operate to derive allow factory robots can derive a workflow in an automated manner, or how they allow the factory robots to establish a local spatial reference cell for a current task.  The claimed invention as a whole is directed to a problem that could be solved, rather than how Applicant’s invention actually achieves the solution1. As such, the claimed invention is not described in the specification in such a way as to reasonably 
	
	Claims 20 – 26 and 34 – 36 are dependent from claim 19, and are rejected using the same rationale. 
	Claim 27 has the same deficiencies under 35 USC 112(a) as found in claim 19, and is rejected using the same rationale. 
	Claims 28 – 31 are dependent from claim 19, and are rejected using the same rationale. 
	Claim 32 has the same deficiencies under 35 USC 112(a) as found in claim 19, and is rejected using the same rationale.
	Claim 33 has the same deficiencies under 35 USC 112(a) as found in claim 19, and is rejected using the same rationale. 

Allowable Subject Matter
Claims 19 – 36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action.
	The closest prior art of record includes van Velzen et al. (U.S. 2017/0090989), which is directed to a distributed workflow execution; Eade; et al (U.S. 2018/0285052), which is directed to sharing neighboring map data across devices; Cella et al. (U.S. 2019/0174207), which is directed to methods and systems for the industrial internet of things; Stathis (U.S. 2011/0043515), which is directed to a system and method capable of navigating and/or mapping any multi-dimensional space; Guerin et al. (U.S. 2016/0257000), which is directed to robot control, training and collaboration in an immersive virtual reality environment; Wang (U.S. 2017/0285664), which is directed to unmanned spatial vehicle performance; and Babu (U.S. 2016/0271796), which is directed to drone assisted adaptive robot control. 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Gosar, Žiga, et al. "A Reconfigurable Robot Workcell in the Automotive Industry." 2017  (as retrieved from https://barr.ai/papers/gosarReconfigurableRobotWorkcell2017.pdf). 
Wilcox, Ronald, and Julie Shah. "Optimization of multi-agent workflow for human-robot collaboration in assembly manufacturing." Infotech@ Aerospace 2012. 2012. 2535.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2163 II (i): “Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”).